Banke, Presiding Judge,
concurring in part and dissenting in part.
I respectfully disagree with the majority’s conclusion that the evidence sufficiently established the central, common element of the offenses of driving under the influence and operating a motor vehicle with a suspended driver’s license, i.e., that the accused had been the *253operator of the motor vehicle. While we have recognized that circumstantial evidence alone may be sufficient to authorize a finding that a defendant was guilty of operating a motor vehicle while under the influence of alcohol (see Lawrence v. State, 157 Ga. App. 264 (1) (277 SE2d 60) (1981)), it cannot be said that the circumstantial evidence in the present case excludes every other reasonable hypothesis save that of the guilt of the accused. See generally OCGA § 24-4-6.
Decided June 8, 1987.
Donald W. Osborne, for appellant.
Edwin T. Cotton, District Attorney, Denise D. Fachini, Assistant District Attorney, for appellee.
Having concluded that the evidence does not support convictions under OCGA §§ 40-6-391 and 40-5-121, I must also dissent to the af-firmance of the habitual violator conviction. I concur, however, in the affirmance of the conviction of operating a motor vehicle without insurance, because that offense does not require that the accused owner had operated the vehicle. Rather, an accused is guilty of that offense if he “knowingly authorizes another to operate a motor vehicle without effective insurance on such vehicle. . . .” OCGA § 33-34-12.
I am authorized to state that Judge Carley and Judge Sognier join in this opinion.